 
EXHIBIT 10.2
 
SECOND AMENDMENT TO


EMPLOYMENT AGREEMENT




Second Amendment (the “Amendment”), to the Employment Agreement, dated as of
February 26, 2008 (as amended, the “Agreement”), by and between The LaPorte
Savings Bank (the “Bank”) and Michele M. Thompson (the “Executive”) is effective
as of July 12, 2011.  Capitalized terms which are not defined herein shall have
the same meaning as set forth in the Agreement.


W I T N E S S E T H:


WHEREAS, the parties desire to amend the Agreement to reflect that the Executive
has been promoted to serve as President of the Company and Bank; and


NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Bank and the Executive hereby agree as follows:


Section 1.  All References to Chief Financial Officer shall be changed to
President and Chief Financial Officer.  The Agreement is amended to replace all
references to “Chief Financial Officer” with “President and Chief Financial
Officer.”


Section 2.  Effectiveness.  This Amendment shall be deemed effective as of the
date above written, as if executed on such date.  Except as expressly set forth
herein, this Amendment shall not by implication or otherwise alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Agreement, all of which are ratified and affirmed
in all respects and shall continue in full force and effect and shall be
otherwise unaffected.


Section 3.  Governing Law.  This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of Indiana.


Section 4.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.



 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Bank and the Executive have duly executed this Amendment
as of the day and year first written above.



 
THE LAPORTE SAVINGS BANK
       
By:   
/s/ Lee A. Brady   
Name: Lee A. Brady
 
Title: Chief Executive Officer
         
LAPORTE BANCORP, INC.
       
By:   
/s/ Lee A. Brady   
Name: Lee A. Brady
 
Title: Chief Executive Officer
         
EXECUTIVE
         
/s/ Michele M. Thompson
 
Michele M. Thompson


 
 
 

--------------------------------------------------------------------------------